DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. US 8711925 B2, US 9967561 B2, US 10602146 B2, US 10958907 B2, and US 11343503 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above patents claims controlling variation of quantization parameters along a spatial dimension, a color channel dimension, and a frequency dimension.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of copending Application No. 17/727,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the above copending application claims controlling variation of quantization parameters along a spatial dimension, a color channel dimension, and a frequency dimension.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed toward encoded data in a bitstream which is pure data (such as alphanumeric data, image data, video data or music data), but not directed toward a process. The data by itself does not perform any steps or acts. The claimed invention is not directed toward machine, manufacture or composition of matter either because those categories require a tangible object that is not satisfied by pure data, even though it is stored in storage devices.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the original parent application publication (application number 11/418690) for “a syntax element that indicates whether, for a given group of the groups, the encoded data includes syntax elements that indicate how to vary the quantization parameters for the two chrominance channels, respectively, for the given group” and “a syntax element that indicates whether the quantization parameters vary or do not vary along the frequency dimension”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lu et al. (US 20080089410 A1).
Regarding claim 21. (New) Lu discloses A computer system comprising one or more processing units and memory, wherein the computer system implements a video decoder ([0002] a moving picture coding method for coding moving pictures and generating streams and a moving picture decoding method for decoding such coded streams, as well as the streams) configured to perform operations comprising: 
receiving encoded data in a bitstream ([0002] decoding such coded streams, as well as the streams), wherein the encoded data includes: 
one or more syntax elements that control variation of quantization parameters along a spatial dimension within a frame of pixel values, the pixel values of the frame being organized spatially into multiple areas within the frame, the multiple areas being further organized spatially into groups, the one or more syntax elements that control variation of the quantization parameters along the spatial dimension including at least one syntax element that indicates whether variation of the quantization parameters is possible between the multiple areas within the respective groups ([0109] For all the stream data structure levels, a 6-bit flag containing the following bits (as shown in Table 1) to indicate what types of quantization are allowed to change at from one immediate lower level data to another; [0133] slice header and macroblock level can declare their own set of quantization matrices to override higher level specification); 
one or more syntax elements that control variation of the quantization parameters along a color channel dimension, the pixel values of the frame also being organized by a luminance channel and two chrominance channels, the one or more syntax elements that control variation of the quantization parameters along the color channel dimension including a syntax element that indicates whether, for a given group of the groups, the encoded data includes syntax elements that indicate how to vary the quantization parameters for the two chrominance channels, respectively, for the given group ([0017] different sets of quantization matrices for different color channels; [0089] it is possible to use different quantization matrices separately for luma components and two types of chroma components for quantization. It is also possible to use an uniform quantization matrix for all the components; figure 11, [0090]-[0092] if there is a quantization matrix for the corresponding type of chroma components (YES in Step S301) …, if there is no such corresponding chroma quantization matrix (NO in Step S301)…); and 
one or more syntax elements that control variation of the quantization parameters along a frequency dimension, including a syntax element that indicates whether the quantization parameters vary or do not vary along the frequency dimension (figure 2, [0014]-[0015] use larger quantization steps for the high frequency components than for the low frequency components when quantizing transformation coefficients; A quantization matrix is used to derive quantization steps of the respective frequency components; figure 8, [0074]-[0076] judges whether or not the obtained quantization matrix WM is held in the quantization matrix holding unit 112 (Step S102)); and 
decoding the encoded data to reconstruct the frame (figure 9, [0080] a moving picture decoding apparatus), wherein the decoding includes: 
determining the quantization parameters using the one or more syntax elements that control variation of the quantization parameters along the spatial dimension, the one or more syntax elements that control variation of the quantization parameters along the color channel dimension, and the one or more syntax elements that control variation of the quantization parameters along the frequency dimension (figure 9, [0081], [0083], [0086] a quantization matrix holding unit 202; identifies a quantization matrix WM); 
for blocks of at least some of the multiple areas of the frame, inverse quantizing transform coefficients using the determined quantization parameters (figure 9, [0081] an inverse quantization unit 205; figure 10, [0086] outputs the identified quantization matrix WM to the inverse quantization unit 205 (Step S203)); and 
for the blocks of at least some of the multiple areas of the frame, performing inverse frequency transform operations on the inverse-quantized transform coefficients (figure 9, [0081] an inverse orthogonal transformation unit 206).

Regarding claims 22, 29 and 36. (New) Lu discloses The computer system of claim 21, wherein the multiple areas are macroblocks, each of the macroblocks having one or more blocks for the luminance channel, one or more blocks for a first chrominance channel of the two chrominance channels, and one or more blocks for a second chrominance channel of the two chrominance channels ([0011] Each slice, which is a strip-shaped area within each picture, is made up of plural macroblocks; [0101] organizes video data into "group of pictures", pictures, slices, layers, macroblocks, so on; [0034] each picture is made up of a luma component and two types of chroma components).

Regarding claims 23 and 30. (New) Lu discloses The computer system of claim 22, wherein each of the macroblocks represents a 16x16 unit of the frame for the luminance channel ([0109] macroblock has been used in almost all codec standards to mean 16.times.16 block of pixels; [0126] A slice typically has many 16.times.16 blocks of pixels, called macroblocks).

Regarding claims 24, 31 and 37. (New) Lu discloses The computer system of claim 21, wherein the one or more syntax elements that control variation of the quantization parameters along the frequency dimension further include at least one syntax element that indicates how the quantization parameters vary between bands of frequency coefficients (figure 2, [0014]-[0015] use larger quantization steps for the high frequency components than for the low frequency components when quantizing transformation coefficients; A quantization matrix is used to derive quantization steps of the respective frequency components).

Regarding claims 25, 32 and 38. (New) Lu discloses The computer system of claim 21, wherein the encoded data further includes the syntax elements that indicate how to vary the quantization parameters for the two chrominance channels, respectively, for the given group ([0017] different sets of quantization matrices for different color channels; [0089] it is possible to use different quantization matrices separately for luma components and two types of chroma components for quantization. It is also possible to use an uniform quantization matrix for all the components).

Regarding claims 26, 33 and 39. (New) Lu discloses The computer system of claim 21, wherein the determined quantization parameters include different sets of quantization parameters for at least some different groups among the groups of multiple areas of the frame ([0109] For all the stream data structure levels, a 6-bit flag containing the following bits (as shown in Table 1) to indicate what types of quantization are allowed to change at from one immediate lower level data to another; [0133] slice header can declare their own set of quantization matrices to override higher level specification).

Regarding claims 27, 34 and 40. (New) Lu discloses The computer system of claim 21, wherein the determined quantization parameters include different sets of quantization parameters for at least some different areas among the multiple areas of the frame ([0109] For all the stream data structure levels, a 6-bit flag containing the following bits (as shown in Table 1) to indicate what types of quantization are allowed to change at from one immediate lower level data to another; [0133] macroblock level can declare their own set of quantization matrices to override higher level specification).

Regarding claims 28 and 35. (New) The same analysis has been stated in claim 1 (corresponding encoding process, see Lu figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon.-Fri. 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488